                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 5/13/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :     20-CR-508 (VEC)
                 -against-                                      :
                                                                :           ORDER
                                                                :
 ROBERT GONZALEZ                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 16, 2020, Defendant filed a motion to dismiss the indictment

(Dkt. 15);

        IT IS HEREBY ORDERED:

        1. Oral argument on Defendant’s motion will be held on July 15, 2021 at 10:00 a.m.

             The hearing will take place in person at 40 Foley Square in Courtroom 443. The

             Court reminds the parties to review the relevant standing orders regarding courthouse

             entry and to comply with the requirement to wear either (i) one disposable mask

             underneath a cloth mask with the edges of the inner mask pushed against the face; or

             (ii) one properly-fitted, FDA-authorized KN95 (or N95) mask. Gaiters, bandannas,

             and masks with valves are not permitted. Members of the public may attend by

             dialing (888) 363-4749, using the access code 3121171, and the security code 0508.

             Any recording or retransmission of the hearing is prohibited.

        2. The Court understands time to be excluded pursuant to 18 U.S.C. § 3161(h)(1)(D),

             but for the avoidance of doubt, in light of the logistical difficulties created by the

             COVID-19 pandemic, pursuant to 18 U.S.C. § 3161(h)(7)(A), the period of time

             between May 12, 2021 and July 15, 2021, is excluded under the Speedy Trial Act.
        The Court finds that the ends of justice served by accommodating those logistical

        difficulties outweigh the Defendant’s and the public’s interests in a speedy trial.




SO ORDERED.
                                                     _________________________________
Date: May 13, 2021                                   VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                            2 of 2
